DETAILED ACTION
This action is responsive to the Applicant’s response filed 6/27/22.
As indicated in Applicant’s response, no claims have been amended.  Claims 21-40 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for analyzing hardware change impacts based on at least one model, comprising:
(i) identifying a new hardware component not previously part of a system, the new hardware component being configured to execute within the system; 
accessing, based on identifying the new hardware component, a first model representing first functional behavior of controller code, 
wherein the first model: was generated through determining functional effects of the new hardware component; and comprises a plurality of symbols and relationships between at least some of the plurality of symbols, at least one symbol representing at least one of: a function, a variable, a buffer, a call, an object, a segment of code, a controller, the system, or another system; 
(ii) accessing a second model representing second functional behavior of controller code and based on a previous hardware component previously in the system, the previous hardware component being configured to execute within the system without the system having the new hardware component; 
performing a functional differential comparison of the first model representing the first functional behavior to the second model representing the second functional behavior, the functional differential comparison comprising determining whether functionality of a portion of executable code associated with the first model falls within an operational envelope;
(iii) determining, based on the functional differential comparison, that a degree of functional equivalence between the new hardware component and the previous hardware component meets a threshold; and 
generating, based on the determined degree of functional equivalence meeting the threshold, a functional equivalence report.
(as recited in claims 1, 38)
No prior art rejection has been identified with the prosecution of the above (i), (ii), (iii) features.
The only oustanding rejection in form of a Provisional Obviousness Double Patenting Rejection has been overcome with Applicant’s filing of a Terminal Disclaimer, “Approved” per 06/28/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 (for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 04, 2022